Elliott, J.
The appellee’s motion to dismiss the appeal must be sustained.
The action originated before a justice of the peace; the appellee’s judgment, exclusive of interest, is for $50, and she is content with her judgment. The adjudged cases settle these propositions:
1st. Where the plaintiff recovers $50, or less, and is satisfied with the amount of the recovery, and the defendant is *517merely resisting the recovery, and is claiming no set-off or counter-claim, then the amount so recovered is all that is in controversy. Sprinkle v. Toney, 73 Ind. 592; Parsley v. Eskew, 73 Ind. 558; Pennsylvania Co. v. Trimble, 75 Ind. 378.
• 2d. In order to give this court jurisdiction in cases originating before justices of the peace, the amount in controversy, exclusive of interest and costs, must exceed $50. Wagner v. Kastner, 79 Ind. 162; Breidert v. Krueger, 76 Ind. 55; PLalleclc v. Weller, 72 Ind. 342.
It is very obvious that what is said in Breidert v. Krueger, supra, as to the statement in the body of the complaint controlling instead of the sum laid in the conclusion, has not the remotest application to such a case as the present.
Appeal dismissed.